DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment filed on 16 May 2022 is acknowledged and entered.
By this Amendment, the Applicant amended claims 1 and 12, canceled claims 11 and 14, and added claims 15-16. Claims 1-10, 12-13, and 15-16 remain pending in the application. 

Response to Arguments
Claim Rejections, 35 USC 112(a) and 112(b): In light of the amended claims, the rejections of Claims 1-14 are withdrawn.

Applicant’s arguments, see pages 6-8, filed 16 May 2022, with respect to the previous rejection(s) of claim(s) 1 -14, under USC § 103 in light of the amendments made to the claims, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made to the amended claims as explained in the Section below titled “Claim Rejections - 35 USC § 103”





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Soehnlen (US 2002/0134456) in view Nicholson (US 2,571,283), and in further view of Fleming (US 5,222,032).
	Regarding Claim 1, Soehnlen discloses a beverage processing system for filling a beverage into containers wherein the containers include at least one of plastic bottles, glass bottles, cans or tubes (para 50, “standard bottles”), the beverage processing system comprising: comprising: 
a filler (entire invention) with several filling valves for filling said beverage into said containers (para 3, "into suitable packaging or containers"),
where said filling valves are each configured having a filling device for filling at least two components of said beverage into one of said containers (para 53, "Varying types of milk are mixed directly in containers"),
 a capper for closing said containers filled with said beverage (Fig 4, "capping stations" 84 and 86),
 and a conveyor for transporting said containers at least from said filler to said capper ("third transfer turret 82", para 57).


    PNG
    media_image1.png
    567
    776
    media_image1.png
    Greyscale

Further regarding Claim 1,  Soehnlen teaches the claimed invention, to include bottles, but does not specifically disclose the material of said bottle as being glass or plastic.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the “standard bottle” of Soehnlen out of glass or plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Further regarding Claim 1,  Soehnlen teaches the claimed invention, but does not explicitly recite “several valves” (although Fig 5 and para 58 describe a manufacturing system and distribution process, which one of skill in the art would normally understand to require “several valves” within a filler).  Regardless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the number of valves, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Further regarding Claim 1,  Seohnlen teaches a beverage processing system for filling a beverage into containers, to include filling valves (see above), but is silent on said filling valves are each formed with a mixing device for mixing said beverage from the at least two components.  Nicholson, however, teaches said filling valves are each formed with a mixing device for mixing said beverage from the at least two components (Fig 4, item 83, and Col 6, lines 11-16 and 29-37).
The advantage of Nicholson’s teachings include an automatic mixing and dispensing apparatus with a minimized number of operating parts that are easily maintained.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Nicholson’s teachings to Seohnlen’s disclosures by replacing the (generically described at para 55) valves of Soehnlen with the mixing valves of Nicholson in order to gain the advantages of an automatic mixing and dispensing apparatus with a minimized number of operating parts that are easily maintained.  
	Further regarding Claim 1, Soehnlen is silent on a beverage processing system for filling a beverage into containers wherein said beverage processing system comprises at least one gas analysis device for quality control of said mixed beverage filled into said containers, and wherein  said at least one gas analysis device each comprises a gas suctioning device for suctioning gas from a head region of said containers filled with said beverage and an analyzer for analyzing said suctioned gas.
Fleming, however, teaches a beverage processing system for filling a beverage into containers, 
 wherein said beverage processing system comprises at least one gas analysis device (52 and Col 4, lines 60-67) for quality control ("means for measuring the concentration of volatile material") of said mixed beverage filled into said containers , and
wherein said at least one gas analysis device each comprises a gas suctioning device (38 and 40 and Col 6, lines 15-20) for suctioning gas from a head region of said containers filled with said beverage and an analyzer for analyzing said suctioned gas (Item 52 is an analyzer).
	The advantages of Fleming's teachings include the ability to adhere to Federal and state regulations that impose standards for permissible levels of organic material in effluent streams. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Fleming’s teachings to Soehnlen’s disclosures by adding a gas analysis system as taught by Fleming in order to gain the advantages of adherence to Federal and state regulations.
Regarding Claim 2, Soehnlen as modified above teaches a beverage processing system for filling a beverage into containers where said analyzer comprises a gas chromatograph, an ion mobility spectrometer, and/or a mass spectrometer (Fleming, Col 7, lines 2-5).



    PNG
    media_image2.png
    666
    816
    media_image2.png
    Greyscale

	Regarding Claim 3, Soehnlen as modified above teaches a beverage processing system for filling a beverage into containers where said gas analysis device comprises a nozzle (Fleming, 70) for blowing displacement gas into said head region of said containers filled with said beverage in order to displace a gaseous component of said beverage present in said head region towards said gas suctioning device using said displacement gas (Fleming, Col 8, lines 46-59).
	Regarding Claim 4, Soehnlen as modified above teaches a beverage processing system for filling a beverage into containers where said nozzle (Fleming, 70) and said gas suctioning device (Fleming, 38 and 40 and Col 6, lines 15-20) are arranged consecutively in a conveying direction (Fleming, Examiner's annotations, where the nozzle and gas suctioning device are near each other as shown in Applicant's Fig.2).
	Regarding Claim 5, Soehnlen as modified above teaches a beverage processing system for filling a beverage into containers where said suctioning device  (Fleming, 38 and 40 and Col 6, lines 15-20) comprises a gas suctioning pipe (Fleming, pipe 38, which is connected to said analyzer (Fleming, 52).
	Regarding Claim 6, Soehnlen as modified above teaches a beverage processing system for filling a beverage into containers where said gas analysis device (Fleming, 52) is arranged between said filler and said capper at said conveyor.  
	Further regarding Claim 6,  Soehnlen as modified above teaches the claimed invention, but the combination does not specifically recite where the gas analysis device is located (although Flemings teachings does teach the gas analysis pipe as being collocated with the filling nozzle).  However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the gas analysis device 52 of Fleming to wherever was desired, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Regarding Claim 7, Soehnlen as modified above teaches a beverage processing system for filling a beverage into containers where several of said gas analysis devices (Fleming, 52) are present and are each associated with one of said filling valves.  
Further regarding Claim 7,  Soehnlen teaches the claimed invention, but does not explicitly recite “several of said gas analysis devices” (although Fig 5 and para 58 describe a manufacturing system and distribution process, which one of skill in the art would normally understand to require “several of said gas analysis devices” and “several valves” within a filler).  Regardless, It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the number of gas analysis devices, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Regarding Claim 8, Soehnlen as modified above teaches a beverage processing system for filling a beverage into containers where said filling valves each comprise a return gas pipe which forms at least part of said gas suctioning device (Fleming, 38).  Applicant's disclosure appears to show "return gas pipe 31c" as being the same entity as "gas suctioning pipe 61".  Fleming's teachings show this exact configuration, and therefore reads upon the claim).
	Regarding Claim 9, Soehnlen as modified above teaches a beverage processing system for filling a beverage into containers where said at least one gas analysis device each further comprises an evaluation unit for evaluating the analysis of said suctioned gas (Fleming, 53, ""means for calculating a gas phase concentration value from the measured concentration and for converting the gas phase concentration value to a liquid phase concentration value" and Col 7, lines 14-28).
	Regarding Claim 10, Soehnlen as modified above teaches a beverage processing system for filling a beverage into containers  where said evaluation unit is configured to draw conclusions from the analysis of said suctioned gas about the mixing ratios of said beverage filled (Fleming, Figs 5 and 6, which show "curve functions" as disclosed by Applicant in Specification, para 28).
Regarding Claim 12, Soehnlen discloses a beverage processing method for filling a beverage into containers,  
where said beverage is filled into said container (para 3, "into suitable packaging or containers") using several filling valves of a filler (entire invention),
where at least two components of said beverage are filled into said containers using filling devices of said filling valves (para 53, "Varying types of milk are mixed directly in containers"),
 where said containers filled with said beverage are closed using a capper (Fig 4, "capping stations" 84 and 86), and
 where said containers are transported from said filler to said capper using a conveyor  ("third transfer turret 82", para 57),
Further regarding Claim 12,  Soehnlen teaches the claimed invention, to include containers (bottles), but does not specifically disclose said containers as being glass or plastic bottles as claimed by Applicant.   However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the “standard bottle” of Soehnlen out of glass or plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Further regarding Claim 12,  Soehnlen teaches the claimed invention, but does not explicitly recite “several valves” (although Fig 5 and para 58 describe a manufacturing system and distribution process, which one of skill in the art would normally understand to require “several valves” within a filler).  Regardless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the number of valves, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Further regarding Claim 12,  Seohnlen teaches a beverage processing system for filling a beverage into containers, to include filling valves (see above), but is silent on said filling valves are each formed with a mixing device for mixing said beverage from the at least two components.  Nicholson, however, teaches said filling valves are each formed with a mixing device for mixing said beverage from the at least two components (Fig 4, item 83, and Col 6, lines 11-16 and 29-37).
The advantage of Nicholson’s teachings include an automatic mixing and dispensing apparatus with a minimized number of operating parts that are easily maintained.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Nicholson’s teachings to Seohnlen’s disclosures by replacing the (generically described at para 55) valves of Soehnlen with the mixing valves of Nicholson in order to gain the advantages of an automatic mixing and dispensing apparatus with a minimized number of operating parts that are easily maintained.  
	Further regarding Claim 12, Soehnlen is silent on a beverage processing method for filling a beverage into containers, wherein, the quality of said beverage mixed and filled into said container is ensured using at least one gas analysis device, and wherein gas is suctioned from a head region of said containers filled with said beverage using a gas suctioning device of said at least one gas analysis device and analyzed using an analyzer.
Fleming, however, teaches a beverage processing method for filling a beverage into containers,  
wherein, the quality of said beverage mixed and filled into said container is ensured using at least one gas analysis device (52 and Col 4, lines 60-67, "means for measuring the concentration of volatile material", and
gas is suctioned from a head region (16) of said containers filled with said beverage using a gas suctioning device (38 and 40) of said at least one gas analysis device (52) and analyzed using an analyzer (53).
	The advantages of Fleming's teachings include the ability to adhere to Federal and state regulations that impose standards for permissible levels of organic material in effluent streams. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Fleming’s teachings to Soehnlen’s disclosures by adding a gas analysis system as taught by Fleming in order to gain the advantages of adherence to Federal and state regulations.
	Regarding Claim 13, Soehnlen as modified above teaches a beverage processing method for filling a beverage into containers, where a nozzle (Fleming, 70) of said gas analysis device is used to blow displacement gas into said head region of said containers filled with said beverage, thereby displacing a gaseous portion of said beverage present in said head region towards said gas suctioning device (Fleming, Col 8, lines 46-59).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Soehnlen in views of Nicholson and Fleming, and in further view of Ziegler (US 2005/0011580).
	Regarding Claims 15 and 16,  Soehnlen as modified above teaches the claimed invention, to include the utilization of a displacement gas (Fleming, Col 8, lines 46-59).  Soehnlen as modified above, however, doesn’t specifically identify the type of displacement gas (i.e. “purified air or nitrogen”) as claimed by Applicant in Claims 15-16.
	However, the practice of inserting inert gases into the headspace of a container in bottling systems, as described by Applicant Claims 15-16, is extremely well known.  Ziegler, for example, specifically teaches beverage processing system, where said displacement gas is purified air or nitrogen.   (Fig 1 and para 58).
	The advantages of the Zeigler’s teachings include the use of a container pressurizing gas (nitrogen) that is industry-preferred due to its safety and efficacy for foods, beverages and cosmetic products.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Zeigler’s teachings to Soehnlen’s modified disclosures by ensuring that the displacement gas as taught by Fleming was indeed nitrogen in order to gain the advantages of a known, industry-preferred practice that is safe for foods, beverages and cosmetic products.

    PNG
    media_image3.png
    566
    449
    media_image3.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753